DISMISS and Opinion Filed October 16, 2019




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-18-01528-CV

                           WONYOUNG KIM, Appellant
                                     V.
                   COMMISSION FOR LAWYER DISCIPLINE, Appellee

                        On Appeal from the 14th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-18-08792

                              MEMORANDUM OPINION
                          Before Justices Schenck, Osborne, and Reichek
                                   Opinion by Justice Osborne
       By Order dated June 18, 2019, we abated this appeal to allow further proceedings in the

district court to effectuate a settlement agreement.

       On September 12, 2019, the parties filed a Joint Motion to Dismiss Appeal. We reinstate

this appeal. The parties report that they have reached a settlement in this appeal of the trial court’s

denial of appellant Wonyoung Kim’s motion to dismiss pursuant to the Texas Citizens

Participation Act. See TEX. CIV. PRAC. & REM. CODE §§ 27.001–27.011.

       The joint motion reflects that the parties have reached an agreement, appellee Commission

for Lawyer Discipline has filed a nonsuit of the disciplinary case underlying the appeal, and the

trial court has signed an order granting nonsuit and dismissing all claims with prejudice. The

parties request that we render judgment effectuating their agreement pursuant to rule of appellate
procedure 42.1(a)(2)(A). That rule provides that a court of appeals “may dispose of an appeal . . .

in accordance with an agreement signed by the parties or their attorneys and filed with the clerk”

and may “render judgment effectuating the parties’ agreement.” TEX. R. APP. P. 42.1(a)(2)(A). The

parties also request that costs be taxed in accordance with their agreement that “each side shall

bear their own costs in this appeal.”

       We dismiss this appeal. We render judgment in accordance with the agreement of the

parties, and order that each party bear its own costs of appeal. TEX. R. APP. P. 42.1(a)(2)(A).




                                                   /Leslie Osborne/
                                                   LESLIE OSBORNE
                                                   JUSTICE

181528F.P05




                                                –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

 WONYOUNG KIM, Appellant                          On Appeal from the 14th Judicial District
                                                  Court, Dallas County, Texas
 No. 05-18-01528-CV        V.                     Trial Court Cause No. DC-18-08792.
                                                  Opinion delivered by Justice Osborne.
 COMMISSION FOR LAWYER                            Justices Schenck and Reichek participating.
 DISCIPLINE, Appellee

       In accordance with this Court’s opinion of this date, we REINSTATE this appeal. The
joint motion of appellant Wonyoung Kim and appellee Commission for Lawyer Discipline to
dismiss this appeal and render judgment effectuating the parties’ agreement is GRANTED.
Pursuant to rule 42.1(a)(2)(A), Texas Rules of Appellate Procedure, this appeal is DISMISSED.
The parties shall bear their own costs of this appeal.




Judgment entered October 16, 2019




                                            –3–